                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

HENKEL OF AMERICA,                          :
    Plaintiff,                              :
                                            :
v.                                          :             3:18-cv-00965-WWE
                                            :
RELIASTAR LIFE INS. CO.,                    :
     Defendant.                             :

                MEMORANDUM OF DECISION ON PLAINTIFF’S
                MOTION FOR JUDGMENT ON THE PLEADINGS

       Henkel provides health benefits to its employees and their dependents through a

group employee health benefit plan. Pursuant to the plan, Henkel designated Aetna Life

Insurance Company as the claims administrator for medical benefits and Express

Scripts Inc. as the claims administrator for prescription drug benefits.

       ReliaStar provided stop loss insurance to Henkel for approximately ten years,

through 2017. Pursuant to the stop loss insurance policy, Henkel agreed to pay monthly

premiums to ReliaStar in exchange for health insurance coverage in excess of Henkel’s

deductibles. In other words, ReliaStar provided protection to Henkel against

catastrophic or unpredictable healthcare benefit costs.

       ReliaStar performed an audit of certain prescription drug benefits paid pursuant

to Henkel’s health benefit plan and concluded that the expenses were not covered under

the stop loss policy. Based on these findings, ReliaStar denied Henkel’s claim for

reimbursement.

       Similar to Zurich North America v. Matrix Service Inc., 2004 WL 5552031, at *4

(N.D. Okla. June 22, 2004), the plan’s administrators in the instant case have construed




                                             1
the terms of the plan in a manner with which the stop loss insurer, ReliaStar, does not

agree.

         As in Zurich, here, the plan is the controlling document as to eligibility. If an

employee is covered under the terms of the plan, then the policy kicks in and the

respective payment obligations of Henkel and ReliaStar are governed by the policy. See

id.

         Henkel has moved for judgment on the pleadings, seeking a declaration that

under the plain language of the stop loss insurance policy ReliaStar does not have the

right to make underlying benefit determinations, to overrule the determinations of the

fiduciary claims administrators, or to deny coverage on the basis of its assertion that an

employee’s treatment was experimental or investigational.

         Henkel contends, and the court agrees, that ReliaStar does not have the right to

“veto” the plan administrators’ determinations merely because ReliaStar disagrees with

such determinations. See Computer Aided Design Systems, Inc. v. Safeco Life Ins. Co.,

235 F. Supp. 2d 1052, 1059 (S.D. Iowa 2002) (“[P]roviding an excess loss insurance

company with the unfettered power to control a plan administrator's decision making

process by promising to withhold payment or by making post hoc coverage decisions

runs afoul of ERISA and public policy, and is most definitely unreasonable.”).

         Nevertheless, ReliaStar submits that it should not be obligated to pay for

coverage without question. This is true, but the question is not whether ReliaStar would

have reached the same conclusion as the plan administrators. In this sense, the contrary

finding of ReliaStar’s “audit” is immaterial. The real question is: To what standard must

the plan administrators be held?



                                               2
       In Computer Aided Design Systems, the district court held that “a claim is a

covered expense under the plan when, absent an abuse of discretion, the Plan

Administrator determines the claim is covered under the plan.” 235 F. Supp. 2d at 1059.

Here, ReliaStar submits that the plan administrators abused their discretion, namely

because plan participants’ diagnoses had not been confirmed through sufficient

“complement testing” and because participants’ drug therapies were “experimental and

investigational.”

       ReliaStar argues that Henkel’s motion is premature, as disputed issues of

material fact cannot be resolved on the pleadings. ReliaStar submits that it is entitled to

discovery before the case is resolved. Henkel counters that ReliaStar seeks voluminous

and unnecessary discovery, where resolution of the case turns primarily on a matter of

law.

       At summary judgment, the court in Computer Aided Design Systems found,

based on the benefits plan in that case, that the “plan administrator alone has the

authority to determine whether a procedure is experimental.” Id. at 1060. The court

then looked to abuse of discretion standards applicable to the typical ERISA case, where

a plan beneficiary challenges the actions of the administrator.

       Important in this review is that the Court will not substitute its judgment
       for that of the administrator. That is, the Court will not overturn an
       administrator's decision simply because the Court disagrees. Rather, the
       discretionary standard is whether a reasonable person, given the evidence
       presented in the administrative record, could have reached the same
       decision, not whether the reasonable person would have reached a like
       decision.

Id. at 1061.




                                             3
      The court will permit additional discovery into whether the administrators’

decisions in this case were supported by substantial evidence. See Hobson v.

Metropolitan Life Ins. Co., 574 F.3d 75, 82 (2d Cir. 2009) (Finding that an

administrator’s ultimate conclusion shall not be disturbed unless it is arbitrary and

capricious). However, discovery shall be limited to (1) the administrators’ authority

under Henkel’s healthcare plan, and (2) whether that authority was abused.

      Henkel’s motion for judgment on the pleadings is DENIED. By April 12, 2019,

the parties shall submit a proposed schedule for discovery and dispositive motions.

      Dated this 28th day of March, 2019, at Bridgeport, Connecticut.



                                /s/Warren W. Eginton
                           WARREN W EGINTON
                           SENIOR UNITED STATES DISTRICT JUDGE




                                            4
